Citation Nr: 1108751	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA0 Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, effective September 19, 1997 through November 24, 2009.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, effective November 24, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, effective September 19, 1997 through November 24, 2009.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, effective November 24, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, effective September 19, 1997 through November 24, 2009.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, effective November 24, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  

In August 2004, the RO granted the Veteran entitlement to service connection for diabetes mellitus with peripheral neuropathy and assigned a 20 percent schedular rating, effective September 19, 1997.  The Veteran disagreed with that rating, and this appeal ensued.  

In August 2005, the RO confirmed and continued the 20 percent rating for the Veteran's diabetes mellitus with peripheral neuropathy of the upper extremities.  However, it assigned separate 10 percent ratings for peripheral neuropathy of each lower extremity.  Those ratings were also effective September 19, 1997.  Because that decision did not represent a full grant of benefits sought, the case was transferred to the Board for appellate consideration.

To date, the case has been before the Board of Veterans' Appeals (Board) on two occasions, the last time in March 2009.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating for diabetes mellitus from 20 percent to 40 percent.  The AMC also raised the Veteran's ratings from 10 to 20 percent for peripheral neuropathy of each lower extremity.  Those ratings became effective November 24, 2009.  Thereafter, the case was returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In September 2001, the Veteran was imprisoned for a sentence of 3 to 15 years.

On January 3, 2007, VA notified the Veteran that he had been scheduled for a February 15, 2007 hearing at the RO before a member of the Board.  The Veteran did not report for that hearing.  

On February 28, 2007, VA received a notice from the Veteran, dated January 28, 2007.  The Veteran informed the RO that he would not be able to make the hearing.  He noted that he was incarcerated and requested a telephone or video conference instead of an in-person hearing at the RO.  

In its March 2009 remand, the Board noted that the Veteran had requested that he be afforded a video conference and directed the RO to schedule the Veteran for a video conference.  

In March 2010, the AMC received a simile of the January 28, 2007 statement in which he stated that he would be unable to attend the scheduled hearing.  At that point, he had not been scheduled for a hearing.  He reiterated his request for a telephone/video conference.  However, the AMC considered his hearing request withdrawn, and in an April 2010 Supplemental Statement of the Case, the AMC noted that in March 2010, the Veteran had canceled his request for a hearing.  

After reviewing the record, the Board does not find that the Veteran canceled his request for a telephone or video conference.  In conjunction with the April 2010 Supplemental Statement of the Case, the RO sent the Veteran a notice in regard to expedited processing.  Had the Veteran wished to do so, he could have acknowledged that he had received the Supplemental Statement of the Case and had no further evidence to submit regarding his appeal.  In essence, he would have been agreeing to have his case returned to the Board immediately without waiting for the customary 30 day waiting period to lapse.  However, he did not consent to do so.  

In light of the foregoing, the Board finds that the Veteran still wishes to have a telephone or video conference before the Board.  In this regard, the Board notes that incarcerated veteran's are entitled to the same care and consideration given to their fellow veterans but that assistance to incarcerated veterans must be tailored to the peculiar circumstances of confinement.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Accordingly, the case is remanded for the following actions:

Finally, the Veteran seeks entitlement to a rating in excess of 20 percent for his service-connected residuals of a fractured right clavicle.  After reviewing the record, however, the Board finds that there may be outstanding evidence which could support his claim.  Therefore, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a telephone or video conference before a Veterans Law Judge.  A transcript of that hearing must be associated with the claims folder.  

2.  When the actions in part 1 have been completed, undertake any other indicated development.  Then readjudicate the following issues:  1)  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, effective September 19, 1997 through November 24, 2009; 2)  Entitlement to a rating in excess of 40 percent for diabetes mellitus, effective November 24, 2009; 3)  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, effective September 19, 1997 through November 24, 2009; 4)  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, effective November 24, 2009; 5)  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, effective September 19, 1997 through November 24, 2009; and 6)  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, effective November 24, 2009.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


